Case: 15-15406   Date Filed: 04/03/2017   Page: 1 of 31


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15406
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:15-cr-00121-PGB-GJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ASHLEY ANDERS BISHOP,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 3, 2017)

Before TJOFLAT, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 15-15406       Date Filed: 04/03/2017      Page: 2 of 31


      Ashley Bishop appeals his convictions and 280-month total sentence of

imprisonment after being found guilty of one count of possession of child

pornography and four counts of receipt of child pornography. On appeal, Bishop

argues that the district court erred or abused its discretion in four main ways: (1)

denying his motion to suppress evidence of child pornography obtained from his

cell phones; (2) refusing his request to ask prospective jurors a specific question

about whether they could be impartial given his prior conviction for a child sex

offense; (3) denying his motion in limine to preclude the government from telling

the jury the name and nature of his prior state conviction for attempted lewd and

lascivious molestation of a minor; and (4) imposing a substantively unreasonable

total sentence of 280 months of imprisonment, which was 100 months above the

guideline range of 180 months.              After a careful review of the record and

consideration of the parties’ briefs, we affirm.

                                       I. Background

A.    Background Facts and Offense Conduct1

      In 2001, a Florida state court sentenced Bishop to serve fifteen years in

prison to be followed by fifteen years of supervised probation after he was found

guilty of attempted lewd and lascivious molestation of a minor less than twelve




      1
          These facts are taken primarily from the hearing on Bishop’s motion to suppress.
                                                2
              Case: 15-15406    Date Filed: 04/03/2017   Page: 3 of 31


years of age. Bishop served around twelve years in prison before starting his term

of probation in September 2012.

      As part of his probation sentence, Bishop was subject to both standard

conditions and sex-offender specific conditions. Among the standard conditions,

Bishop was required to “submit to a reasonable search without a warrant by the

Probation Officer of your person, effects, residence or business premises or vehicle

for alcoholic beverages, controlled substances, weapons or firearms.” The special

conditions for sex offenders required him to “submit to a warrantless search by the

probation officer of your person, residence or vehicle,” and they prohibited him

from viewing, owning, or possessing “any obscene, pornographic, or sexually

stimulating visual or auditory material, including telephone, electronic media,

computer programs, or computer services” that were relevant to his “deviant

behavior pattern.” Bishop also was required to report, among other information,

any email addresses or other “internet identifiers” he used.

      In or around August 2014, Bishop violated the conditions of his probation

by using cocaine. He was sentenced to 90 days in jail to be followed by one year

of “community control” and a new 13-year term of probation. Community control

is a form of intensive supervised custody similar to house arrest. Bishop was

subject to electronic GPS monitoring while on community control.




                                          3
             Case: 15-15406     Date Filed: 04/03/2017   Page: 4 of 31


      In January 2015, a state court issued a warrant for Bishop’s arrest for

violating the monitoring conditions of his community control. Nancy Paulin,

Bishop’s probation officer at the time, contacted Deputy Sheriff James

Montgomery of the Orange County Sheriff’s Office (“OCSO”) to ask him for help

in arresting Bishop. Montgomery, in turn, asked Henry Amole, an OCSO Fugitive

Agent, to execute the arrest warrant.

      Amole went to Bishop’s home early in the morning on February 4, 2015.

Bishop was not fully dressed when Amole arrived, so Amole accompanied Bishop

to his bedroom to allow him to finish dressing. In Bishop’s bedroom, Amole

noticed Bishop nervously grab and unplug an iPhone from a nightstand by the bed.

Bishop handed over his iPhone when he was booked into the jail.

      After Bishop’s arrest, Amole updated Montgomery and relayed that Bishop

had an iPhone and appeared to be very nervous about it.           Amole also told

Montgomery that, in his experience, compliant sex offenders generally did not

have smartphones capable of internet access. Amole asked Montgomery to look

into whether Bishop’s potentially unrestricted access to the internet violated the

conditions of his probation.

      Montgomery, in turn, informed Paulin about the iPhone. Paulin was not

aware of the phone, and she told Montgomery that Bishop, as a sex offender, was

not allowed to access the internet. Montgomery asked for Paulin’s permission to


                                         4
              Case: 15-15406      Date Filed: 04/03/2017   Page: 5 of 31


search the iPhone, which she granted based on her authority as his probation

officer. Paulin told Montgomery to conduct a search of the phone for evidence of

a probation violation. Paulin’s request was not out of the ordinary. Probation

often asked law enforcement for help in arresting probationers and conducting

searches of electronic devices.

      Montgomery obtained Bishop’s iPhone from the jail and placed it in storage

at the OSCO. Even though he had received Paulin’s permission to conduct a

warrantless search of the phone, Montgomery independently decided to apply for a

search warrant. In applying for the warrant, Montgomery submitted an affidavit

which gave the following facts: (a) Bishop was a convicted sex offender required

by Florida law to register any email addresses he used; (b) he had an iPhone in his

possession; (c) iPhones are used to access the internet; (d) iPhones users need to

register an email address with Apple in order to download and install applications;

(e) Bishop had registered one email address with the state. Based on these facts,

Montgomery concluded: “The evident use of an IOS phone by Bishop, with its

attendant need for an email account in order to install applications, lead [your]

affiant to believe that Bishop has willfully failed to register this unknown email

account in violation of [§] 943.0435(9).” A state judge issued the warrant based

solely on the affidavit.




                                           5
             Case: 15-15406    Date Filed: 04/03/2017   Page: 6 of 31


      While not listed in the affidavit, Montgomery testified that he knew from

training and experience that sex offenders often registered a single email address

while using other unregistered email addresses. One reason sex offenders did so,

Montgomery explained, was that many social media companies like Facebook

queried the state registration data and would not allow a sex offender to sign up

using a registered email.

      After obtaining the warrant, Montgomery searched Bishop’s iPhone. During

the search, Montgomery came across a readily apparent image of child

pornography as he looked through photographs on the phone to try to verify the

phone’s owner. At that point, Montgomery stopped the search and then applied for

and obtained a second warrant to search the phone, this time for evidence of child

pornography. The second search revealed around 70 images of child pornography.

At that point, Montgomery applied for and obtained a warrant for Bishop’s arrest.

Upon his arrest, Bishop was in possession of another smartphone, a subsequent

search of which revealed additional images of child pornography.

B.    Federal Court Proceedings

      A federal grand jury returned an indictment charging Bishop with one count

of possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B)

and (b)(2), and four counts of receipt of child pornography, in violation of 18

U.S.C. § 2252A(a)(2)(B) and (b)(1).


                                        6
              Case: 15-15406    Date Filed: 04/03/2017    Page: 7 of 31


      1.      Bishop’s Motion to Suppress

      Bishop moved to suppress all evidence of child pornography, arguing that

the facts set forth in the affidavit for the first search warrant were insufficient to

support a finding of probable cause. He did not independently challenge the

subsequent two searches of his phones, but he argued that all evidence obtained

from his phones was tainted by the initial unlawful search.

      The district court held a suppression hearing on August 13, 2015. At the

hearing, the court heard testimony from the following persons: Colleen Brady-

Svitak, who was a probation supervisor for the Florida Department of Corrections;

Paulin, who was Bishop’s probation officer; Amole, who arrested Bishop on

February 4; and Montgomery, who applied for the search warrants. Notably, at the

hearing Bishop did not challenge the probation officers’ testimony that the sex-

offender conditions of his probation prohibited him from accessing the internet.

      The district court orally denied the motion to suppress for reasons stated on

the record.    The court first determined that the search-warrant affidavit was

sufficient to establish probable cause. Probable cause existed, in the court’s view,

because the state judge who issued the warrant was given facts that Bishop was in

possession of an iPhone, that “this device is the kind that requires an email address,

it’s the kind of device that is used to access the internet, and [as] a registered sex

offender, this conduct was simply not permitted.”


                                          7
             Case: 15-15406     Date Filed: 04/03/2017   Page: 8 of 31


      Even if probable cause to issue the warrant was lacking, the district court

continued, suppression was not appropriate because Montgomery had acted in

good faith, under the Supreme Court’s decision in United States v. Leon, 468 U.S.
897 (1984), and because the evidence would have been discovered inevitably. On

the issue of inevitable discovery, the court found that the issue “turn[ed] on

whether or not a warrantless search would have been proper,” because there was

no dispute that, before Montgomery applied for the warrant, he had been “given

permission by Probation Officer Paulin on February 5 . . . to search the iPhone

without a warrant.” The court found that a warrantless search based on reasonable

suspicion would have been permitted because Bishop had a diminished expectation

of privacy in his iPhone due to the conditions of his probation and because

reasonable suspicion to search “clearly existed.”

      2.     Motion in Limine

      A few days before trial, Bishop filed a motion in limine asking the district

court to limit the “extent, quantity, and quality” of evidence the government

intended to admit through Rule 414, Fed. R. Evid. More precisely, Bishop wanted

to prevent the jury from hearing the name of his prior state conviction for

attempted lewd and lascivious molestation of a minor under twelve years of age.

He was willing to stipulate that he had a prior conviction and that he was on

community control with various conditions.


                                         8
              Case: 15-15406     Date Filed: 04/03/2017   Page: 9 of 31


      The district court orally denied the motion in limine before jury selection.

Noting that the evidence of Bishop’s prior conviction was admissible under Rule

414, the court found that the relevant question was whether the evidence satisfied

Rule 403, which requires a balancing of probative value and prejudice. The court

found that the evidence was probative of his possession of the phone, his lack of

mistake, and his intent to possess or receive the images of child pornography.

Turning to prejudice, the court explained that the nature of the prior conviction was

unlikely to excite the emotions of the jury to the extent that it would lead to

irrational behavior. The court also noted that, while the conviction was over ten

years old, Bishop had been arrested for possession of the images within a short

time after his release from prison. Concluding that the probative value of the

evidence was not substantially outweighed by the risk of unfair prejudice, the court

denied the motion in limine.

      3.     Voir Dire

      During the district court’s introductory statements to prospective jurors, the

court explained that Bishop was on trial for charges of possession and receipt of

child pornography, including “visual depictions of a minor who has not yet

attained the age of 12 engaging in sexually explicit conduct.” Later, the court

asked all of the prospective jurors:

      [D]o any of you know of any reason that you may be prejudiced for or
      against the government or the defendant in this case because of the
                                          9
              Case: 15-15406     Date Filed: 04/03/2017   Page: 10 of 31


       nature of the case or otherwise? That is being prejudiced for or
       against the government or the defendant due to the nature of the
       case[,] and before we raise hands let me just mention this. Every
       individual who appears in court is presumed to be innocent. And the
       government has the burden of proving an individual’s guilt on each
       and every count beyond and to the exclusion of every reasonable
       doubt. And as a result, the defendant starts this case, as all individuals
       do, with the presumption of innocence.

              With that qualifier and being aware of the nature of the charges
       set forth in the indictment, does anyone believe they would be
       prejudiced for or against the government or the defendant because of
       the nature of the charges?

The court questioned each of the prospective jurors who had raised a hand.

       Later, while the prospective jurors were out of the room, defense counsel

indicated that he wanted to ask the jurors the following question: “Is the fact that

[Bishop] has previously been convicted of a sex offense related to a minor, in and

of itself, going to impair or materially affect your ability to remain fair and

impartial in this case?” Defense counsel expressed concern that jurors would

convict Bishop based solely on his prior conviction. He also requested that the

court ask all the jurors if viewing graphic images of child pornography would

affect their impartiality.

       The district court refused Bishop’s proposed question regarding his prior

conviction. In the court’s view, the question went beyond issues of fairness and

impartiality and strayed into the territory of “whether the government has a good

case or a bad case.” The court found it inappropriate to ask how prospective jurors


                                          10
             Case: 15-15406     Date Filed: 04/03/2017   Page: 11 of 31


would react to specific pieces of evidence. But the court accepted Bishop’s other

suggestion and asked the prospective jurors whether they could be fair and

impartial in light of the potentially graphic nature of the images, following up

individually with those who indicated it could be a problem.

      4.     Trial

      The government’s case against Bishop was tried over two days. After the

jury was sworn, the district court explained preliminary matters to the jury,

including that some evidence was admitted for a limited purpose and that they

must consider such evidence only for that limited purpose. Then, when instructing

the jury after closing arguments, the court gave Bishop’s proposed jury instruction,

which stated that evidence of a prior conviction was not sufficient, by itself, to

prove that he was guilty of the crimes charged in the indictment. The jury found

Bishop guilty on all five counts.

      5.     Sentencing

      Based on a criminal history category of III and a total offense level of 30,

the presentence investigation report (“PSR”) recommended a guideline range of

121 to 151 months of imprisonment. However, Bishop was subject to a 180-month

mandatory minimum for Counts 2 through 5 (receipt of child pornography). At

sentencing, the district court adopted the PSR’s guideline calculations and, despite

the parties’ agreement that a total sentence of 180 months of imprisonment was


                                         11
             Case: 15-15406       Date Filed: 04/03/2017   Page: 12 of 31


appropriate, sentenced him to a total prison term of 280 months, citing in particular

the needs for deterrence and protection of the public. Bishop now appeals.

                                 II. Motion to Suppress

      Bishop first challenges the denial of his motion to suppress, arguing that the

affidavit in support of the first search warrant was insufficient to establish probable

cause to search and that no exception to the exclusionary rule applies. He asserts

that the evidence of child pornography obtained from the subsequent two searches

of his phones is suppressible as fruit of the poisonous tree.

      In reviewing a district court’s denial of a motion to suppress, we review the

district court’s factual findings for clear error and its legal conclusions de novo.

United States v. Johnson, 777 F.3d 1270, 1274 (11th Cir. 2015). We construe the

facts in the light most favorable to the party who prevailed below. United States v.

Hooshmand, 931 F.2d 725, 735 (11th Cir. 1991).

      Our inquiry proceeds in two steps. We first ask whether the facts set forth in

the affidavit constituted a substantial basis for a finding of probable cause.

Because we find probable cause lacking, we then evaluate whether an exception to

the exclusionary rule applies.

A.    Sufficiency of the Search Warrant Affidavit

      The Fourth Amendment mandates that “no Warrants shall issue, but upon

probable cause, supported by Oath or affirmation.” U.S. Const. amend. IV. The


                                           12
             Case: 15-15406    Date Filed: 04/03/2017    Page: 13 of 31


task of the magistrate issuing a warrant is to make a practical, common-sense

decision whether, given all the circumstances set forth in the probable cause

affidavit, there is a fair probability that evidence of a crime will be found in a

particular place. Illinois v. Gates, 462 U.S. 213, 238 (1983). The duty of a

reviewing court is simply to ensure that the magistrate had a substantial basis for

concluding that probable cause existed. Id. at 238–39.

      “We review de novo whether the facts set forth in an affidavit constitute a

sufficient basis for a finding of probable cause.” United States v. Lopez, 649 F.3d
1222, 1245 (11th Cir. 2011). A probable-cause affidavit must state facts sufficient

to justify a conclusion that evidence of a crime will probably be found. United

States v. Martin, 297 F.3d 1308, 1314 (11th Cir. 2002). The affidavit should

establish a connection between the defendant and the place to be searched and a

link between the place to be searched and any criminal activity. Id.

      Although our review of the sufficiency of the affidavit is “de novo,” we must

give “great deference” to the magistrate’s decision and uphold “the magistrate’s

findings even in marginal or doubtful cases.” United States v. Nixon, 918 F.2d
895, 900 (11th Cir. 1990).       “Deference to the magistrate, however, is not

boundless.” Leon, 468 U.S. at 914. The facts set forth in the affidavit must

provide a sufficient basis for a finding of probable cause; reviewing courts owe no

deference when the magistrate issues a warrant based solely on conclusory


                                         13
             Case: 15-15406    Date Filed: 04/03/2017   Page: 14 of 31


allegations. Id. at 915; United States v. Glinton, 154 F.3d 1245, 1257 (11th Cir.

1998).

      Here, we agree with Bishop that the facts set forth in the affidavit failed to

provide a substantial basis for concluding that probable cause existed. Although

the affidavit established a connection between Bishop and the iPhone, it failed to

establish a link between the iPhone and any criminal activity. See Martin, 297
F.3d at 1314. The affidavit alleges that Bishop used an unregistered email address

in connection with his iPhone. But the affidavit gives no reason to suspect that

Bishop either did not use or could not have used his registered hotmail.com email

address for that purpose. Notably, Montgomery acknowledged at the suppression

hearing that Bishop could have used his registered email address as his Apple ID.

So, if Bishop could have used his registered email address as his Apple ID, the fact

that he possessed an iPhone and used it to download applications over the internet

does not suggest that he failed to register an email address. Accordingly, the

affidavit did not state facts sufficient to justify a conclusion that evidence of a

crime would probably be found. See id.

B.    Whether the Exclusionary Rule Applies

      Evidence obtained in violation of an individual’s rights under the Fourth

Amendment ordinarily must be excluded from the prosecution’s case. Martin, 297
F.3d at 1312. The exclusionary rule, as it is known, is a judicially created remedy


                                         14
               Case: 15-15406        Date Filed: 04/03/2017       Page: 15 of 31


designed to deter future Fourth Amendment violations. Id. But the fact that a

Fourth Amendment violation occurred does not automatically mean that the

exclusionary rule applies. Herring v. United States, 555 U.S. 135, 141 (2009).

The application of the exclusionary rule depends on a cost-benefit analysis that

takes into account the deterrent value served by suppression and “the substantial

social costs generated by the rule.” Davis v. United States, 564 U.S. 229, 237

(2011) (internal quotation marks omitted). “For exclusion to be appropriate, the

deterrence benefits of suppression must outweigh its heavy costs.” Id.

       The district court concluded that two exceptions to the exclusionary rule

applied in this case. First, the court found that suppression was not warranted

because Montgomery had acted in good faith—that is, his conduct was objectively

reasonable. The court rejected Bishop’s contention that the affidavit supporting

the warrant was “so lacking in indicia of probable cause as to render official belief

in its existence entirely unreasonable.”2 Leon, 468 U.S. at 923 (quotation marks

omitted). Second, the court found that the evidence of child pornography would



       2
           The district court appears to have relied on facts outside of the affidavit in evaluating
the sufficiency of the affidavit under Leon, though the transcript is not entirely clear on the
matter. In doing so, the court may have erred. See United States v. Robinson, 336 F.3d 1293,
1296 (11th Cir. 2003) (“In Martin, we indicated that, in order to determine whether an affidavit
lacked sufficient indicia of probable cause, we must look only at the face of the affidavit.”).
Martin suggests that the inquiry into whether an affidavit contains sufficient indicia of probable
cause is limited to the face of the affidavit, but once such indicia are found, the court can “look
beyond the four corners of the affidavit to determine whether the Leon good-faith exception
applies.” See Martin, 297 F.3d at 1319 n.11.
                                                15
             Case: 15-15406    Date Filed: 04/03/2017     Page: 16 of 31


have been discovered inevitably through lawful means, specifically through a

warrantless search of Bishop’s iPhone for evidence of a probation violation.

      Here, even assuming arguendo that the search warrant affidavit was wholly

deficient and that the good-faith exception does not apply, the district court still

properly denied Bishop’s suppression motion because the evidence of child

pornography was admissible under the inevitable-discovery doctrine. Accordingly,

we need not and do not address the issue of good faith.

      The Supreme Court has explained that there is no rational basis to suppress

evidence obtained by unconstitutional methods if the government can prove that

the evidence would have been obtained inevitably by lawful means.              Nix v.

Williams, 467 U.S. 431, 447 (1984). For evidence to be admissible under the

inevitable-discovery doctrine, the government must establish two things: (1) a

“reasonable probability that the evidence in question would have been discovered

by lawful means”; and (2) “the lawful means which made discovery inevitable

were being actively pursued prior to the occurrence of the illegal conduct.”

Johnson, 777 F.3d at 1274 (quoting Jefferson v. Fountain, 382 F.3d 1286, 1296

(11th Cir. 2004)).

      Bishop’s initial brief on appeal challenges only the second requirement—

whether Deputy Montgomery and Probation Officer Paulin were in “active

pursuit” of a lawful means of discovery. Accordingly, he has abandoned his


                                        16
             Case: 15-15406    Date Filed: 04/03/2017    Page: 17 of 31


challenge to the first requirement by not raising the issue in his initial brief. See

United States v. Nealy, 232 F.3d 825, 830–31 (11th Cir. 2000). His arguments on

this issue in the reply brief come too late. See Lopez, 649 F.3d at 1246.

      In any case, even assuming the issue has been properly raised, the

government established a reasonable probability that the evidence in question

would have been discovered by lawful means. Specifically, we agree with the

district court’s findings, explicit or implicit, that (1) no more than reasonable

suspicion was needed to conduct a warrantless search of Bishop’s iPhone, (2)

reasonable suspicion to search for evidence of a probation violation existed, and

(3) a search of the phone for evidence of a probation violation likely would have

uncovered the evidence of child pornography.

      First, the district court properly concluded that a warrantless search of

Bishop’s iPhone would have been reasonable under the balancing test set forth in

United States v. Knights, 534 U.S. 112, 118–19 (2001). In Knights, the Supreme

Court examined the reasonableness of a warrantless search by a law-enforcement

officer of a probationer for investigative purposes. See id. at 115–16. The Court

explained “that the reasonableness of a search is determined by assessing, on the

one hand, the degree to which it intrudes upon an individual’s privacy and, on the

other, the degree to which it is needed for the promotion of legitimate

governmental interests.”    Id. at 118–19.     Because probationers subject to a


                                         17
             Case: 15-15406    Date Filed: 04/03/2017   Page: 18 of 31


condition authorizing warrantless searches have a greatly diminished expectation

of privacy, while the government has a considerable interest in supervising

probationers, the Court held that warrantless searches of a probationer subject to a

search condition based on reasonable suspicion are reasonable under the Fourth

Amendment. See id. at 119–21.

      In United States v. Yuknavich, we extended Knights to a situation in which

no warrantless search condition was present. 419 F.3d 1302, 1309–10 (11th Cir.

2005). Yuknavich, like this case, involved a sex-offender probationer who was

subject to limitations on computer and internet usage. See id. at 1304–05, 1310

(restricting internet usage to “work related purposes” during “work hours).

Because of these limitations, we explained, Yuknavich should have been prepared

to answer questions about his internet usage and to have “the officers . . . conduct

their own research to find the answers.” Id. at 1310. In light of the internet

limitation, in conjunction with the crime for which Yuknavich was convicted

(relating to child pornography) and his conduct while on probation, we found that

Yuknavich’s expectation of privacy in his computer was greatly diminished and

that no more than reasonable suspicion was needed to conduct a search of his

computer. Id. at 1310–11.

      Here, Bishop’s legitimate expectation of privacy in his iPhone was greatly

reduced both by a warrantless search condition and a specific restriction on internet


                                         18
               Case: 15-15406       Date Filed: 04/03/2017       Page: 19 of 31


usage. Bishop was required to “submit to a warrantless search by the probation

officer of [his] person, residence or vehicle,” and he was prohibited from viewing

or possessing any electronic pornographic material relevant to his deviant behavior

pattern.3 As in Yuknavich, Bishop should have been prepared to answer questions

about his use of a smartphone and he should have been prepared for officers to

conduct their own research to find the answers. See id. at 1310. Additionally, the

government’s interests in supervision were significant, as both Knights and

Yuknavich make clear. See Knights, 534 U.S. at 120; Yuknavich, 419 F.3d at 1310

(noting states’ vital interest in rehabilitating sex offenders). Accordingly, no more

than reasonable suspicion was needed to search Bishop’s iPhone.

       Second, reasonable suspicion to search Bishop’s iPhone existed, even

assuming, as Bishop asserts, that his probation conditions did not completely

prohibit him from possessing a smartphone or accessing the internet. Reasonable

suspicion exists when, under the totality of the circumstances, officers have a

particularized and objective basis for suspecting legal wrongdoing. Yuknavich,
419 F.3d at 1311. For this analysis, we consider the facts known to Probation

Officer Paulin and Deputy Montgomery before Paulin authorized Montgomery to


       3
          Although the warrantless search condition did not specifically address a “cellphone” or
a person’s “effects,” no reasonable sex-offender probationer would believe that a cellphone in his
possession was excepted from the broad scope of this search condition. In any case, the lack of a
search condition would not sway the Knights balancing test here in light of the restrictions on
internet usage and the crime for which Bishop was convicted. See Yuknavich, 419 F.3d at 1310–
11.
                                               19
              Case: 15-15406      Date Filed: 04/03/2017      Page: 20 of 31


search Bishop’s iPhone for evidence of a probation violation.4 They knew that

Bishop had been convicted of a sex offense involving a minor and was subject to

restrictions on internet usage. They also knew that Bishop was in possession of an

iPhone, that the phone had not been disclosed to Paulin, that Paulin had told

Bishop (correctly or incorrectly) that he was not allowed to access the internet, that

one of the main functions of a smartphone is internet access, and that Bishop

appeared to be very nervous about the phone. In light of these facts, the officers

had reasonable suspicion to suspect that Bishop’s use of his iPhone violated his

probation. See id.

       Finally, these facts also demonstrate a reasonable probability that the

evidence in question would have been discovered by a reasonable warrantless

search of Bishop’s iPhone.          See Johnson, 777 F.3d at 1274.              Given the

circumstances of the discovery of the phone, the restrictions on Bishop’s internet

usage, and the need to confirm that Bishop owned the phone, there is a reasonable

probability that the evidence of child pornography would have been discovered

during a lawful search of the phone for evidence of a probation violation. In sum,

the first requirement for the inevitable-discovery doctrine was met because the

government established lawful means that made discovery inevitable. See id.


       4
          We do not consider the subjective beliefs or motivations of either Paulin or
Montgomery, and we evaluate the existence of reasonable suspicion based on the “collective
knowledge of the officers.” See United States v. Nunez, 455 F.3d 1223, 1226 (11th Cir. 2006).
                                             20
             Case: 15-15406     Date Filed: 04/03/2017   Page: 21 of 31


      Turning to the second requirement for the inevitable discovery doctrine—

that the lawful means that made discovery inevitable were being “actively

pursued” prior to the occurrence of the illegal conduct—Bishop argues that Deputy

Montgomery and Probation Officer Paulin were not “actively pursuing” a lawful

means of discovery prior to the illegal search because the only effort to obtain the

evidence was through the invalid search warrant. Bishop asserts that the district

court failed to apply this requirement.

      Initially, the record belies Bishop’s assertion that the district court failed to

apply the active-pursuit requirement. In context, the court found this requirement

met because Paulin had asked Montgomery to conduct a warrantless search of the

phone before the alleged illegality involving the warrant affidavit. See United

States v. Cataldo, 171 F.3d 1316, 1319 n.6 (11th Cir. 1999) (“[W]e do not assume

that the district judges do not know the law: their ambiguous oral statements, if

possible, are interpreted to be consistent with (and not inconsistent with) the

law.”). And such a search, as we have established, would have been lawful.

      Bishop’s contention that the inevitable-discovery doctrine cannot apply

because only one search in fact occurred is inconsistent with our precedent.

Indeed, we have explained that “‘[a]ctive pursuit’ does not require that police have

already planned the particular search that would obtain the evidence.             The

government must instead establish that the police would have discovered the


                                          21
             Case: 15-15406    Date Filed: 04/03/2017   Page: 22 of 31


evidence ‘by virtue of ordinary investigations of evidence or leads already in their

possession.’” Johnson, 777 F.3d at 1274–75 (quoting United States v. Virden, 488
F.3d 1317, 1323 (11th Cir. 2007)); see id. at 1275 (“[T]he purpose of the

requirement of active pursuit is to exclude evidence that was not being sought in

any fashion.”).

      Here, the investigation into whether Bishop’s use of the iPhone violated the

terms of his probation is “the lawful means which made discovery inevitable.” See

id. at 1275. And those means were being “actively pursued” because, as the

district court found, Paulin had authorized a warrantless search of Bishop’s phone

for evidence of a probation violation before the assumedly illegal conduct

involving the search warrant. That search, in turn, would have been lawful and

likely would have led to the discovery of the child pornography on the phone.

      Applying the exclusionary rule in these circumstances would effectively

punish the government for Montgomery’s decision to apply for a warrant that was

not necessary. In other words, if we were to rule in Bishop’s favor, “we would put

the government in a worse position than had the [alleged] police misconduct not

occurred, an outcome that the inevitable discovery exception was fashioned to

avoid.” See id. “Subtract the illegal search from the factual picture in this case

and nothing of substance would have changed.”           See id. at 1274 (alteration

adopted) (internal quotation marks omitted).


                                        22
              Case: 15-15406      Date Filed: 04/03/2017   Page: 23 of 31


       Because the government established that the evidence of child pornography

from Bishop’s iPhone would have been obtained inevitably by lawful means being

actively pursued, there is no rational basis to suppress the evidence even if the

initial search warrant was invalid. See Nix, 467 U.S. at 447. Accordingly, we

affirm the denial of Bishop’s motion to suppress.

                                  III. Jury Voir Dire

       Bishop next argues that the district court erred in denying his request to ask

the prospective jurors about whether they could be fair and impartial despite his

prior conviction for a sex offense involving a minor. Bishop contends that the

court’s inquiry was insufficient to reveal possible juror prejudice and that, as a

result, he was denied a fair trial.

       “The district court has wide discretion in determining which questions are

asked during voir dire,” subject to the essential demands of fairness. United States

v. Nash, 910 F.2d 749, 753 (11th Cir. 1990); United States v. Tegzes, 715 F.2d 505,

507 (11th Cir. 1983). Because the district court has immediate contact with the

voir dire proceeding, it is in a far superior position to evaluate particular voir dire

questions than we are, since we can only rely on the cold record in conducting our

review. Nash, 910 F.2d at 753. Even if the district court failed to ask a particular

question that may be warranted in a case, we will find no abuse of discretion if the

voir dire questioning as a whole gave “reasonable assurance to the parties that any


                                           23
             Case: 15-15406    Date Filed: 04/03/2017   Page: 24 of 31


prejudice of the potential jurors would be discovered.” Id.; see United States v.

Hill, 643 F.3d 807, 836 (11th Cir. 2011); Tegzes, 715 F.2d at 507 (“The standard

has also been phrased as whether the district judge’s overall examination, coupled

with his charge to the jury, affords a party the protection sought.” (internal

quotation marks omitted)).

      Here, the district court acted within its wide discretion in refusing Bishop’s

request to ask prospective jurors about his prior conviction for a child sex offense.

We do not doubt that juror prejudices might be “reasonably suspected” where the

defendant has been convicted of child molestation. See United States v. Ochoa-

Vasquez, 428 F.3d 1015, 1037 (11th Cir. 2005). Yet a similar prejudice was

inherent in the nature of the charges. The court made clear that the case involved

child pornography, including graphic “visual depictions of a minor who has not yet

attained the age of 12 engaging in sexually explicit conduct,” and the court asked

prospective jurors about their impartiality in light of these matters and then

independently questioned jurors who self-reported the possibility of prejudice. As

a whole, the court’s voir dire questioning was sufficient to give “reasonable

assurance to the parties that any prejudice of the potential jurors would be

discovered.” Nash, 910 F.2d at 753.

      Bishop’s main concern appears to have been that jurors would overvalue the

prior conviction and fail to render a verdict based solely on the evidence presented


                                         24
             Case: 15-15406    Date Filed: 04/03/2017   Page: 25 of 31


at trial. But the court sufficiently alleviated the potential for prejudice in this

respect by charging the jury that evidence of a prior conviction was not sufficient,

by itself, to prove that Bishop was guilty of the crimes charged in the indictment.

Overall, the court’s questioning, coupled with its charge to the jury, afforded

Bishop the protection sought. See Tegzes, 715 F.2d at 507.

                              IV. Motion In Limine

      Relatedly, Bishop argues that the district court erred in denying his motion

in limine to exclude the name of his prior conviction for attempted lewd and

lascivious molestation of a minor. The district court admitted the evidence under

Rule 414, Fed. R. Evid. We review the district court’s evidentiary rulings for an

abuse of discretion. United States v. Caraballo, 595 F.3d 1214, 1226 (11th Cir.

2010).

      Rule 414 of the Federal Rules of Evidence provides in part, “In a criminal

case in which the defendant is accused of an offense of child molestation, the court

may admit evidence that the defendant committed any other child molestation.

The evidence may be considered on any matter to which it is relevant.” Fed. R.

Evid. 414(a). “Child molestation” is defined to include the possession and receipt

of child pornography under 18 U.S.C. § 2252A. United States v. Woods, 684 F.3d
1045, 1064 (11th Cir. 2012); see Fed. R. Evid. 414(d)(2)(B).             Accordingly,

evidence of Bishop’s prior conviction was admissible so long as it satisfied the


                                        25
             Case: 15-15406    Date Filed: 04/03/2017   Page: 26 of 31


other rules of evidence, including Rule 403. See Woods, 684 F.3d at 1064; Fed. R.

Evid. 414(c) (“This rule does not limit the admission or consideration of evidence

under any other rule.”).

      “[U]nder Rule 403, the district court may exclude otherwise-admissible

evidence if its probative value is substantially outweighed by the danger of unfair

prejudice to the defendant.” Woods, 684 F.3d at 1064–65. But “courts must

employ Rule 403 only sparingly since it permits the trial court to exclude

concededly probative evidence.” Id. at 1063 (internal quotation marks omitted).

      Here, the district court did not abuse its discretion by admitting the evidence

of Bishop’s prior conviction for attempted lewd and lascivious molestation of a

minor. As the record shows, the court conducted the balancing analysis under Rule

403 and reasonably concluded that the evidence was not more prejudicial than

probative. Bishop’s prior conviction was probative of, among things, his interest

in child pornography and his intent to possess and receive the images, which made

it more likely that Bishop, and not someone else, as he argued at trial, was

responsible for the child pornography found on the two cell phones. See id. at

1065. Omitting the nature of the conviction, as Bishop suggested, would have

nullified the evidence’s probative value.

      The court’s conclusion that the risk of unfair prejudice was not

disproportionate to the probative value of the evidence was reasonable and is


                                            26
             Case: 15-15406    Date Filed: 04/03/2017   Page: 27 of 31


entirely consistent with our precedent on similar Rule 403 challenges. See id.

(affirming admission of defendant’s statement describing his molestation of his

niece); United States v. McGarity, 669 F.3d 1218, 1244 (11th Cir. 2012) (affirming

admission of defendant’s statement detailing his molestation of his two-year-old

daughter). Accordingly, the court properly admitted evidence of Bishop’s prior

state conviction under Rule 414.

                                   V. Sentencing

      Finally, Bishop challenges the substantive reasonableness of his sentence,

arguing that the 280-month sentence he received was greater than necessary to

serve the purposes of sentencing. He claims that the court committed a clear error

of judgment by relying on his prior conviction to impose an upward variance when

that conviction had already been accounted for in his guideline range and had

increased his mandatory minimum penalty.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard.   Gall v. United States, 552 U.S. 38, 41 (2007).        When

reviewing the reasonableness of a sentence, we first ensure that the district court

committed no significant procedural error, though Bishop does not assert

procedural error and we see no error apparent. Id. at 51. We then examine

whether the sentence was substantively reasonable in light of the totality of the

circumstances. Id.


                                        27
             Case: 15-15406     Date Filed: 04/03/2017   Page: 28 of 31


      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” of sentencing listed in 18 U.S.C.

§ 3553(a)(2).    These purposes are retribution, deterrence, incapacitation, and

rehabilitation. See 18 U.S.C. § 3553(a)(2). The court must also consider the

nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the applicable guideline range, the

pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)-(7).

      The court must consider all of the § 3553(a) factors, but it may, in its

discretion, give greater weight to some factors over others.        United States v.

Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015). Moreover, “[i]n assigning

weight to the § 3553(a) factors as part of the weighing process, a court may (and

should) consider individualized, particularized, specific facts and not merely the

guidelines label that can be put on the facts.” Id. at 1260. Additionally, “a district

court can rely on factors in imposing a variance that it had already considered” in

calculating the guideline range. United States v. Rodriguez, 628 F.3d 1258, 1264

(11th Cir. 2010); United States v. Amedeo, 487 F.3d 823, 833–34 (11th Cir. 2007)

(noting that “exceptional circumstances” in that case justified such reliance).




                                         28
              Case: 15-15406    Date Filed: 04/03/2017   Page: 29 of 31


      If the court chooses to vary from the guideline range after weighing the

§ 3553(a) factors, we “may not presume that [the] sentence . . . is unreasonable and

must give due deference to the district court’s decision that the § 3553(a) factors,

on a whole, justify the extent of the variance.” United States v. Irey, 612 F.3d
1160, 1187 (11th Cir. 2010) (en banc) (internal quotation marks omitted). A major

variance requires a more significant justification than a minor one. Id. at 1196.

      The party challenging the sentence bears the burden of demonstrating that

the sentence is unreasonable “in light of the entire record, the § 3553(a) factors,

and the substantial deference afforded to sentencing courts.” Rosales-Bruno, 789
F.3d at 1256. A sentencing court may abuse its discretion by (1) failing to afford

consideration to relevant factors that were due significant weight; (2) giving

significant weight to an improper or irrelevant factor; or (3) committing a clear

error of judgment in weighing the proper factors. Irey, 612 F.3d at 1189. A

district court’s unjustified reliance on any one § 3553(a) factor may be indicative

of an unreasonable sentence. United States v. Crisp, 454 F.3d 1285, 1292 (11th

Cir. 2006).

      Here, Bishop has not shown that his total sentence of 280 months of

imprisonment is substantively unreasonable. The record shows that the court fully

considered the § 3553(a) factors and reasonably concluded that upward variance

was warranted to serve the purposes of deterrence and protection of the public. See


                                         29
             Case: 15-15406    Date Filed: 04/03/2017   Page: 30 of 31


18 U.S.C. § 3553(a)(2). As the district court noted, Bishop spent over a decade in

prison for an offense involving sexual contact or attempted sexual contact with a

minor and, upon his release, immediately began “downloading horrific images of

very young children being abused.” Then, after his first phone had been seized, he

obtained a second phone and obtained more images of child pornography. The

court found that the 12-year term of imprisonment had had no deterrent effect and

reasonably concluded that, in light of the prior contact offense and Bishop’s

conduct immediately upon release, he posed a clear danger to society. See United

States v. Turner, 626 F.3d 566, 574 (11th Cir. 2010) (“Turner poses a more

dangerous threat to society than many child pornography defendants given his

history of actually abusing a small child and the increased recidivism of child

sexual abusers.”).

      Even though Bishop’s prior conviction was already accounted for in his

guideline range and the mandatory minimum, the court was permitted to rely on it

in imposing an upward variance because it was relevant both to the story of

Bishop’s offense conduct in this case and to the § 3553(a) factors on which the

upward variance was based. Rosales-Bruno, 789 F.3d at 1260; Rodriguez, 628
F.3d at 1264. Nothing about the court’s explanation of the sentence leads us to

conclude that the court gave undue weight to the prior conviction, or that the court




                                        30
             Case: 15-15406     Date Filed: 04/03/2017   Page: 31 of 31


otherwise abused its considerable discretion in weighing the proper § 3553(a)

factors.

      We also note that the sentence is within the range of sentences that this

Court has approved as substantively reasonable in broadly similar cases involving

child pornography. See e.g., United States v. Brown, 772 F.3d 1262, 1266 (11th

Cir. 2014) (affirming as reasonable a 240-month sentence of imprisonment where

the guideline range was 78 to 97 months); Turner, 626 F.3d at 574 (affirming as

reasonable a 300-month sentence where the guideline range was 180 to 210

months). Additionally, the sentence was well below the statutory maximum of 480

months’ imprisonment for even one conviction under 18 U.S.C. § 2252A(a)(2)(B)

and (b)(1), much less than the 2,160 months that Bishop could have received had

all of his sentences run consecutively, which is a further indicator of the sentence’s

reasonableness. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008) (holding that the sentence was reasonable in part because it was well below

the statutory maximum).

      In short, Bishop’s sentence is substantively reasonable.

                                  VI. Conclusion

      For the reasons stated, we AFFIRM Bishop’s convictions and his total

sentence of 280 months of imprisonment.




                                         31